DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	This action is in response to the application filed on January 25, 2021. Claims 1-8 are cancelled. Claims 9-20 are added. Claims 9-20 are pending. Claims 9-20 represent CONTENT SHARING METHOD AND CONTENT SHARING SYSTEM.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekiguchi et al. U.S. 20170278537.

Sekiguchi teaches the invention as claimed including content playback apparatus, content playback system, content information program and content playback method (see abstract).

As to claim 9, Sekiguchi teaches a content sharing method comprising: 
acquiring, by a device, first content; acquiring, by the device, second content stored in a first shared server via a communication network; and reproducing, by the device, the first content and the second content in combination with each other (paragraphs 9-12, Sekiguchi discloses acquiring first and second content and reproducing them).  

As to claim 10, Sekiguchi teaches the content sharing method according to claim 9, wherein: the first content is stored in the first shared server; and acquiring, by the device, the first content comprises acquiring the first content from the first shared server via the communication network (paragraph 10).  

As to claim 11, Sekiguchi teaches the content sharing method according to claim 9, wherein: the first content is stored in a second shared server different from the first shared server; and acquiring, by the device, the first content comprises acquiring the first content from the second shared server via the communication network (paragraph 10).  

As to claim 12, Sekiguchi teaches the content sharing method according to claim 9, wherein: reproducing, by the device, the first content and the second content in combination with each other comprises reproducing, by an information terminal apparatus, the first content and the second content are reproduced in combination with each other by an information terminal apparatus; and acquiring, by the device, the first content comprises acquiring the first content from a storage device included in the information terminal apparatus (paragraphs 9-12).  

As to claim 13, Sekiguchi teaches the content sharing method according to claim 9, wherein: the first content and the second content include respective information with sensory modalities which are different from each other (abstract).  
Claims 14-20 did not teach anything different from the above claims 9-13, therefore are rejected similarly.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010. The examiner can normally be reached Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EL HADJI M SALL/Primary Examiner, Art Unit 2457